                                                 Case 4:20-cv-04012-KAW Document 17 Filed 08/12/20 Page 1 of 2




                                  1

                                  2
                                                                       UNITED STATES DISTRICT COURT
                                  3
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  4

                                  5
                                          AFRICAN AMERICAN TOBACCO CONTROL
                                  6                       LEADERSHIP COUNCIL                     Case No. 4:20-cv-04012-KAW
                                                          and ACTION ON
                                  7                       SMOKING AND                            CONSENT OR DECLINATION
                                                          HEALTH,                                TO MAGISTRATE JUDGE
                                  8                       Plaintiff(s)                           JURISDICTION
                                                v.
                                  9
                                          U. S. DEPARTMENT OF HEALTH AND HUMAN
                                  10                        SERVICES; ALEX M.
                                                            AZAR II, in his official
                                                            capacity as Secretary of the
                                  11
                                                            U. S. Department of Health
                                                            and Human Services; U.S.
                                  12
                                                            FOOD AND DRUG
Northern District of California




                                                            ADMINISTRATION;
 United States District Court




                                  13                        STEPHEN HAHN, in his
                                                            official capacity as
                                  14                        Commissioner of the U.S.
                                                            Food and Drug
                                  15                        Administration; CENTER
                                                            FOR TOBACCO
                                  16                        PRODUCTS; MITCH
                                                            ZELLER in his official
                                  17                        capacity as the Center for
                                                            Tobacco Products, Director,
                                  18                        Defendant(s).

                                  19   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  20   jurisdiction in this matter. Sign this form below your selection.

                                  21
                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  22
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  23   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  24   United States Court of Appeals for the Ninth Circuit.
                                  25
                                               OR
                                  26
                                           ☐ Decline Magistrate Judge Jurisdiction
                                  27

                                  28
                                                Case 4:20-cv-04012-KAW Document 17 Filed 08/12/20 Page 2 of 2




                                  1
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  2    magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                       be reassigned to a United States district judge.
                                  3

                                  4                                                              Sarah Williams
                                        DATE:    August 12, 2020                       NAME:
                                  5                                             COUNSEL FOR
                                                                                                 The Defendants
                                                                                (OR “PRO SE”):
                                  6

                                  7
                                                                                                 /s/ Sarah Williams
                                                                                                                  Signature
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
